This suit originated in justice court, precinct No. 1, Sabine county, and was an action by appellee against appellant for rent for a certain building belonging to appellee, situated in said precinct No. 1, and also to foreclose a claimed lien against certain property located in said building. Appellant filed his plea of privilege to be sued in precinct No. 1, San Augustine county. This plea was overruled in justice court and again upon appellant's appeal to county court. The appeal is before us on assignments of error complaining of the ruling of the lower court in overruling the plea of privilege.
The judgment must be affirmed. The suit was properly filed in said precinct No. 1, Sabine county, though appellant had his home and resided, at the time the suit was filed, in precinct No. 1, San Augustine county, under subdivision 5, art. 2390, Revised Statutes, which reads as follows: "Suits for the recovery of rents may be brought in the county and precinct in which the rented premises, or a part thereof are situated."
It should be said further that the court filed conclusions of fact and law fully sustaining his judgment. His certificate to the statement of facts is that it contains twenty-four pages of typewritten matter. The statement of facts in the record before us contains only two and one-half pages. It therefore affirmatively appears that all the facts introduced in evidence below have not been brought forward in the record, and on the imperfect statement of facts we should not review the trial court's conclusions of fact.
Affirmed.